 1

 2                                                  JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   RAM MEHTA,                              Case No. CV 19-00377-AB (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   THE PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                         Respondent.
16

17
           Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20
     is dismissed with prejudice.
21

22

23
     DATED: October 22, 2019
24

25                                      ANDRÉ BIROTTE JR.
                                        UNITED STATES DISTRICT JUDGE
26

27

28
